I am unable to concur in the foregoing opinion. This case clearly falls under the rule laid down in the case of Whalen v. Dunbar, 44 R.I. 136, wherein it is said that: "When testimony is opposed to established physical facts be testimony must yield to such facts." This case has never been directly overruled or modified and therefore has the same weight as a precedent as the cases upon which the majority rely. If the majority opinion correctly states the rule of law, thenWhalen v. Dunbar, supra, is, for all practical purposes, overruled.
The question is not whether there was legal evidence to justify a verdict but whether such evidence is in conflict with established physical facts and therefore should be disregarded. In Whalen v. Dunbar, supra, there was enough legal evidence, in the opinion of the trial justice, to warrant submission of the case to the jury and to justify his approval of the verdict in favor of the plaintiff. Yet this court found that such legal evidence was so opposed to the established physical facts that it must yield to the same.
The only evidence of negligence on the part of the defendant is the evidence of the Murphy brothers. This evidence not only conflicts with physical facts but conflicts with the testimony of the plaintiffs themselves. They did not claim that defendant was driving beyond the white line on his left as the Murphy brothers say that he was. Plaintiff's case, as stated in their brief, rests on the following proposition: "Plaintiffs' theory is that that application of the brakes caused the Franklin car to skid into the plaintiffs' car on this wet sloping curve." *Page 122 
In the first place there is no credible evidence that defendant applied his brakes at or near the place where the accident occurred. One of the Murphy brothers so testified but he was over two hundred feet away and consequently his testimony as to the application of the brakes was nothing more than a guess. If before the collision there had been a skid of defendant's car over the white line on to plaintiffs' side of the road, there would have been skid marks indicated on the wet pavement. There was no evidence of the existence of such marks.
The undisputed physical evidence is that, after the left rear wheel of the defendant's car was partially demolished by the impact with the front part of plaintiffs' car, the course of defendant's car was indicated by the impression on the pavement made by the rim of the rear left wheel. This rim mark started in the white line and ran in a northeasterly direction. There is no evidence, physical or otherwise, that the rear of defendant's car rebounded or was pushed in a southerly direction from the plaintiffs' side of the white line. Had there been such a movement of defendant's car, it would have been indicated on the wet pavement by skid marks.
It is undisputed that there was no physical evidence of a direct southerly movement of defendant's car, and that the marks on the pavement indicated a movement in a northeasterly direction. Therefore, plaintiffs' theory can be sustained only by assuming an incredible act of levitation during which the rear of defendant's car was borne laterally through the air in a southerly direction, which lateral movement ceased the precise instant that the rim of the left rear wheel came in contact with the pavement. The direction followed by defendant's car as established by the rim marks, coupled with the fact that rusty water which could have come only from the radiator of plaintiffs' car (the defendant's car being a Franklin and air-cooled) and glass from plaintiffs' car were found well over on defendant's side of the road, points conclusively to that side of the road as the place of *Page 123 
impact between the two cars. Opposed to these undisputed physical facts there is only the testimony of one of the Murphy brothers which is inconsistent therewith. Moreover, the testimony of both brothers is inconsistent with the statements made by them to a state trooper a few minutes after the accident occurred and is also inconsistent with the testimony of the plaintiffs themselves.
We have held that evidence, when opposed to the overwhelming preponderance of other evidence and the circumstances of the case, amounts to no more than a mere scintilla and may be disregarded. McNear v. American  British Mfg. Co.,44 R.I. 190; Conaty v. Galkin, 52 R.I. 410.
I am therefore of the opinion that plaintiffs' exceptions should be overruled and the case remitted to the Superior Court for the entry of judgment on the verdict as directed.